18-23538-rdd          Doc 13    Filed 10/15/18        Entered 10/15/18 07:35:59              Main Document
                                                     Pg 1 of 5


WEIL, GOTSHAL & MANGES LLP
767 Fifth Avenue
New York, New York 10153
Telephone: (212) 310-8000
Facsimile: (212) 310-8007
Ray C. Schrock, P.C.
Jacqueline Marcus
Garrett A. Fail
Sunny Singh

Proposed Attorneys for Debtors
and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
In re                                                          :
                                                               :       Chapter 11
SEARS HOLDINGS CORPORATION, et al.,                            :
                                                               :       Case No. 18-______ (RDD)
                                                               :
                             1
                  Debtors.                                     :       (Joint Administration Requested)
----------------------------------------------------------------x

                          NOTICE OF COMMENCEMENT OF
               CHAPTER 11 CASES AND AGENDA FOR FIRST DAY HEARING

               PLEASE TAKE NOTICE that on October 15, 2018 (the “Commencement
Date”), Sears Holdings Corporation (“SHC”) and its debtor affiliates, as debtors and debtors in
possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), each filed a
1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Sears Holdings Corporation (0798); Kmart Holding Corporation (3116); Kmart Operations
LLC (6546); Sears Operations LLC (4331); Sears, Roebuck and Co. (0680); ServiceLive Inc. (6774); A&E Factory
Service, LLC (6695); A&E Home Delivery, LLC (0205); A&E Lawn & Garden, LLC (5028); A&E Signature
Service, LLC (0204); FBA Holdings Inc. (6537); Innovel Solutions, Inc. (7180); Kmart Corporation (9500);
MaxServ, Inc. (7626); Private Brands, Ltd. (4022); Sears Development Co. (6028); Sears Holdings Management
Corporation (2148); Sears Home & Business Franchises, Inc. (6742); Sears Home Improvement Products, Inc.
(8591); Sears Insurance Services, L.L.C. (7182); Sears Procurement Services, Inc. (2859); Sears Protection
Company (1250); Sears Protection Company (PR) Inc. (4861); Sears Roebuck Acceptance Corp. (0535); Sears,
Roebuck de Puerto Rico, Inc. (3626); SYW Relay LLC (1870); Wally Labs LLC (None); Big Beaver of Florida
Development, LLC (None); California Builder Appliances, Inc. (6327); Florida Builder Appliances, Inc. (9133);
KBL Holding Inc. (1295); KLC, Inc. (0839); Kmart of Michigan, Inc. (1696); Kmart of Washington LLC (8898);
Kmart Stores of Illinois LLC (8897); Kmart Stores of Texas LLC (8915); MyGofer LLC (5531); Sears Brands
Business Unit Corporation (4658); Sears Holdings Publishing Company, LLC. (5554); Sears Protection Company
(Florida), L.L.C. (4239); SHC Desert Springs, LLC (None); SOE, Inc. (9616); StarWest, LLC (5379); STI
Merchandising, Inc. (0188); Troy Coolidge No. 13, LLC (None); BlueLight.com, Inc. (7034); Sears Brands, L.L.C.
(4664); Sears Buying Services, Inc. (6533); Kmart.com LLC (9022); and Sears Brands Management Corporation
(5365). The location of the Debtors’ corporate headquarters is 3333 Beverly Road, Hoffman Estates, Illinois 60179.




WEIL:\96090683\6\73217.0003
18-23538-rdd          Doc 13    Filed 10/15/18    Entered 10/15/18 07:35:59        Main Document
                                                 Pg 2 of 5


voluntary petition for relief under chapter 11 of title 11 of the United States Code (the
“Bankruptcy Code”) with the United States Bankruptcy Court for the Southern District of New
York (White Plains Division) (the “Bankruptcy Court”).

             PLEASE TAKE FURTHER NOTICE that a hearing (the “First Day
Hearing”) has been scheduled for October 15, 2018 at 2:00 p.m. (Prevailing Eastern Time)
before the Honorable Robert D. Drain, United States Bankruptcy Judge, United States
Bankruptcy Court for the Southern District of New York (White Plains Division), 300
Quarropas Street, White Plains, New York 10601.

                 PLEASE TAKE FURTHER NOTICE that an agenda with respect to the First
Day Hearing is set forth below. Copies of each pleading identified below can be viewed and/or
obtained by: (i) accessing the Court’s website at www.nysb.uscourts.gov, (ii) contacting the
Office of the Clerk of the Court at 300 Quarropas Street, Room 248, White Plains, New York 10601, or
(iii) from the Debtors’ proposed notice and claims agent, Prime Clerk LLC (“Prime Clerk”), at
http://restructuring.primeclerk.com/sears or by calling (844) 384-4460 (toll free) for U.S.-based
parties; or +1 (929) 955-2419 for International parties or by e-mail at:searsinfo@primeclerk.com.
Note that a PACER password is needed to access documents on the Court’s website.

                     AGENDA FOR OCTOBER 15, 2018 AT 2:00 P.M. FIRST DAY HEARING

I.        Introduction:

          1.        Introduction – Ray C. Schrock (Weil, Gotshal & Manges LLP)

II.       Motions and Applications to Be Heard at the First-Day Hearing:

          2.        Motion of Debtors for Entry of Order Directing Joint Administration of Related
                    Chapter 11 Cases

          3.        Debtors’ Motion for Authority to (A) Obtain Postpetition Financing, (B) Use
                    Cash Collateral, (C) Grant Certain Protections to Prepetition Secured Parties, and
                    (D) Schedule Second Interim Hearing and Final Hearing

          4.        Motion of Debtors For Authority to (I) Continue Using Existing Cash
                    Management System, Bank Accounts, and Business Forms, (II) Implement
                    Ordinary Course Changes to Cash Management System, (III) Continue
                    Intercompany Transactions, and (IV) Provide Administrative Expense Priority for
                    Postpetition Intercompany Claims and Related Relief

          5.        Motion of Debtors for Entry of Order Implementing Certain Notice and Case
                    Management Procedures

          6.        Motion of Debtors for Entry of an Order (I) Authorizing but Not Directing the
                    Debtors To (A) Pay Certain Prepetition Wages and Reimbursable Employee
                    Expenses, (B) Pay and Honor Employee Medical and Other Benefits, and (C)
                    Continue Employee Benefits Programs, and (II) Granting Related Relief




                                                    2
WEIL:\96090683\6\73217.0003
18-23538-rdd          Doc 13    Filed 10/15/18    Entered 10/15/18 07:35:59        Main Document
                                                 Pg 3 of 5


          7.        Motion of Debtors for Authority to Pay Certain Prepetition Taxes and Fees

          8.        Motion of Debtors for Authority but Not Direction to (I) Continue and Maintain
                    Their Insurance Policies, Workers’ Compensation Programs, and Premium
                    Financing Arrangements; (II) Honor All Insurance and Compensation
                    Obligations; and (III) Pay Certain Workers’ Compensation Obligations


          9.        Motion of Debtors for Entry of Interim and Final Orders (I) Authorizing Debtors
                    to Pay Certain Prepetition Obligations to Critical Vendors, (II) Approving
                    Procedures to Address Vendors who Repudiate and Refuse to Honor Their
                    Contractual Obligations to The Debtors, and (III) Granting Related Relief


          10.       Motion of Debtors for Interim and Final Authority to (I) Pay Prepetition Claims
                    of (A) Shippers, Warehousemen, and Other Non-Merchandise Lien Claimants,
                    and (B) Holders of PACA/PASA Claims, and (II) Confirm Administrative
                    Expense Priority for Prepetition Order Delivered to the Debtors Postpetition and
                    Satisfy Such Obligations in the Ordinary Course of Business

          11.       Motion of Debtors for Authority to (I) Maintain and Administer Prepetition
                    Customer Programs, Promotions, and Practices, and (II) Pay and Honor Related
                    Prepetition Obligations

          12.       Motion of Debtors for Authority to (I) Maintain Certain Trust Fund Programs, (II)
                    Release Certain Funds Held in Trust, and (III) Continue to Perform and Honor
                    Related Obligations

          13.       Motion of Debtors for Interim and Final Orders Establishing Notification
                    Procedures and Approving Restrictions on Certain Transfers of Interests in, and
                    Claims Against, the Debtors and Claiming a Worthless Stock Deduction

          14.       Motion of Debtors for Entry of Order Extending Time to File Schedules of Assets
                    and Liabilities, Schedules of Contracts and Unexpired Leases, and Statement of
                    Financial Affairs

          15.       Motion of Debtors for Entry of Order (I) Waiving the Requirement to (A) File
                    List of Creditors (B) Prepare and File the List of Equity Security Holders and (C)
                    Provide Equity Security Holders with the Notice of Commencement, and (II)
                    Granting Debtors Authority to Establish Procedures for Notifying Creditors of
                    Commencement of Chapter 11 Cases

          16.       Application of Debtors Pursuant to 11 U.S.C. § 105 (a), 28 U.S.C § 156(c), and
                    Local Rule 5075-1 for an Order Appointing Prime Clerk LLC as Claims and
                    Noticing Agent for the Debtors




                                                    3
WEIL:\96090683\6\73217.0003
18-23538-rdd          Doc 13    Filed 10/15/18    Entered 10/15/18 07:35:59       Main Document
                                                 Pg 4 of 5


III.      Related Pleadings:

          17.       Declaration of Robert A. Riecker Pursuant to Rule 1007-2 of Local Bankruptcy
                    Rules for Southern District of New York

          18.       Declaration of Brandon Aebersold in Support of Debtors’ Motion for Authority to
                    (A) Obtain Postpetition Financing, (B) Use Cash Collateral, (C) Grant Certain
                    Protections to Prepetition Secured Parties, (D) Obtain Approval of an Adequate
                    Protection Stipulation, and (E) Schedule Second Interim Hearing and Final
                    Hearing


          19.       Declaration of Mohsin Meghji in Support Of Debtors’ Motion for Authority to
                    (A) Obtain Postpetition Financing, (B) Use Cash Collateral, (C) Grant Certain
                    Protections to Prepetition Secured Parties, (D) Obtain Approval of an Adequate
                    Protection Stipulation, and (E) Schedule Second Interim Hearing and Final
                    Hearing

          20.       Debtors’ Consolidated Corporate Ownership Statement

IV.       Motions to be Scheduled for Future Hearing Dates

          21.       Motion of Debtors for Approval of (I) Procedures for Store Closing Sales and (II)
                    Assumption of The Liquidation Consulting Agreement

          22.       Motion of Debtors for Entry of an Order Establishing Procedures for Rejection of
                    Unexpired Leases of Nonresidential Real Property and Abandonment of Property
                    in Connection Therewith




                                                    4
WEIL:\96090683\6\73217.0003
18-23538-rdd          Doc 13   Filed 10/15/18      Entered 10/15/18 07:35:59   Main Document
                                                  Pg 5 of 5




          23.       Omnibus Motion of Debtors to Reject Certain Unexpired Leases and Related
                    Subleases of Nonresidential Real Property and Abandonment of Property in
                    Connection Therewith

                    Dated: October 15, 2018
                    New York, New York

                                              /s/ Ray C. Schrock P.C.
                                              WEIL, GOTSHAL & MANGES LLP
                                              767 Fifth Avenue
                                              New York, New York 10153
                                              Telephone: (212) 310-8000
                                              Facsimile: (212) 310-8007
                                              Ray C. Schrock, P.C.
                                              Jacqueline Marcus
                                              Garrett A. Fail
                                              Sunny Singh

                                              Proposed Attorneys for Debtors
                                              and Debtors in Possession




WEIL:\96090683\6\73217.0003
